Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/21/2020 has been entered and considered. Upon entering claims 1-3, 5-6, 9 have been amended.
Response to Arguments
Applicant’s arguments filed on 10/21/2020 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Objections
Claims 1, 6  and 9 are objected to because of the following informalities:  “based on electrical power conversion efficiency” should be “based on an electrical power conversion efficiency”;
Claim 4 is objected to because of the following informalities: “an excellent electrical power conversion efficiency” should be “the electrical power conversion efficiency”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: In claim 8, the limitation “relevant to a manner of charging electricity” should be changed to “based on a setting(s) or parameter(s) of charging the battery or batteries”
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is recites the limitation "the supply control circuit" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 6 and 9 recite “when the electrical power from the electrical power source unit is supplied to the target of supply and a load of the target of power supply is lower than a set value of being set based on electrical power conversion efficiency of the electrical power source unit, the power source management circuit controls an output electric power of the electrical power source unit to be a set value” is unclear because the claim recites a set value and then recites set value again, are the set values the same or different? Therefore, the claim is unclear and the applicant should make the necessary amendment to overcome the 35 USC 112 rejection.
Claim 5 recites “the electrical power conversion efficiency of the electric power source unit is equal to or higher than a set value” is unclear because “a set value” is it the same set value as recited in claim 1 or a different set value.  Also, note that claim 5 is depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchikawa (US 2015/0057827).
Regarding claim 1, Uchikawa discloses an electrical power control apparatus [Fig. 8], which controls electrical power supply from an electrical power source unit [101] and a battery unit [105] to a target of supply [104], comprising 
a supply control circuit [803 @ Fig. 8] that, when an amount of charge of the battery unit is equal to or higher than a threshold, supplies electrical power of the battery unit in preference to electrical power of the electric power source unit to the target of supply [see Fig. 9 @ S903 (Charge remaining amount < Full ?) NO [Wingdings font/0xE0] S904 (Stop main power supply unit and operate auxiliary power supply unit), par 0144-0145]; and 
a power source management circuit [801, 802, Fig. 8] that controls the electrical power supply from the electric power source unit via the supply control circuit [see Fig. 8, par 0134-0136 and 0139],
wherein when the electrical power from the electrical power source unit is supplied to the target of supply and a load of the target of power supply is lower than a set value of being set based on electrical power conversion efficiency of the electrical power source unit [par 0069 (initially, X output power of power supply 101 is set)], the power source management circuit controls an output electric power of the electrical power source unit to be a set value [par 0069 (initially, X output power of power supply 101 is set), and par 0072, 0080-0081(power supply control unit 103 calculates a power conversion efficiency, when the output power X varies in a region where R-β≤X ≤R+α is  lower limit is defined as Rm=R-β and a given upper limit is defined as RM=R+α, by referring the power consumption R measured by the power measurement unit 102… the output power X as to be X=R+Ø (-β≤Ø≤α) by using a given adjustment value Ø (-β≤Ø≤α)  according to the power consumption R measured by the power measurement unit 102). Therefore X=R+Ø (-β≤Ø≤0) is a new set value when low limit power consumption measured by the power measurement unit 102].
Regarding claim 2, Uchikawa further discloses wherein when the supply control circuit supplies the electrical power of the battery unit to the target of supply, the electric power source management circuit stops supplying the electrical power from the electric power source unit to the target of supply [par 0145, Fig. 9 @ S904 (stop main power supply 101 and operate auxiliary power supply unit 105)].  
Regarding claim 3, Uchikawa further discloses wherein when the amount of charge of the battery unit is lower than a threshold, the electric power source management circuit supplies the electrical power from the electric power source unit to the battery unit [Fig. 9 @ S902 [Wingdings font/0xE0] S903[Wingdings font/0xE0] S905[Wingdings font/0xE0]S906[Wingdings font/0xE0] S908, par 0143-0144, 0146-0150].  
Regarding claim 4, Uchikawa further discloses whereinFirst named inventor: Keisuke KatoPage 3 Serial no. 15/709,821Filed 09/20/2017when the electric power source unit operates in a condition of [[an excellent]] the electrical power conversion efficiency, the supply control circuit supplies the electrical power of the electric power source unit to the target of supply [par 0102].  
Regarding claim 5, Uchikawa further discloses wherein when the electric power source management circuit controls electrical power supply from the electric power source unit to the target of supply in order that the electrical power conversion efficiency 
Regarding claim 6, Uchikawa discloses an electrical power control system [Fig. 8] comprising: 
an electrical power source unit [101]; 
a battery unit [105] that receives electrical power from the electric power source unit and charges the electrical power [par 0058]; 
a supply control circuit [803] that controls electrical power supply from one or both of the electric power source unit and the battery unit to a target of supply [par 0138]; and 
a power source management circuit [801, 802] that controls the electrical power supply from the electric power source unit via the supply control circuit [0134-0137 and 0139], wherein when an amount of charge of the battery unit is equal to or higher than a threshold, the supply control circuit supplies electrical power of the battery unit in preference to electrical power of the electric power source unit to the target of supply [see Fig. 9 @ S903 (charge remaining amount < Full)?: No [Wingdings font/0xE0] S904 (Stop main power supply unit and operate auxiliary power supply unit), par 0143-0145], and wherein when the electrical power from the electrical power source unit is supplied to the target of supply and a load of the target of power supply is lower than a set value of being set X varies in a region where R-β≤X ≤R+α is satisfied, in which a given lower limit is defined as Rm=R-β and a given upper limit is defined as RM=R+α, by referring the power consumption R measured by the power measurement unit 102… the output power X as to be X=R+Φ (-β≤Φ≤α) by using a given adjustment value Φ(-β≤Φ≤α) according to the power consumption R measured by the power measurement unit 102). Therefore X=R+Φ (-β≤Φ≤0) is a new set value when low limit power consumption measured by the power measurement unit 102].
Regarding claim 9, Uchikawa discloses an electrical power control method for controlling electrical power supply from an electrical power source unit [101, Fig. 8] and a battery unit  [105] to a target of supply [load 104], comprising 
supplying electrical power of the battery unit in preference to electrical power of the electric power source unit to the target of supply when an amount of charge of the battery unit is equal to or higher than a threshold [Fig. 9: S903 (charge remaining amount < Full ?) No [Wingdings font/0xE0] S904 (Stop main power supply unit and operate auxiliary power supply unit), par 0143-0145 and 0139]; and 
controlling the electrical power supply from the electric power source unit via the supply control circuit [803 @ Fig. 8], wherein when the electrical power from the electrical power source unit is supplied to the target of supply and a load of the target of power supply is lower than a set value of being set based on an electrical power the output power X varies in a region where R-β≤X ≤R+α is satisfied, in which a given lower limit is defined as Rm=R-β and a given upper limit is defined as RM=R+α, by referring the power consumption R measured by the power measurement unit 102… the output power X as to be X=R+Φ 
(-β≤Φ≤α) by using a given adjustment value Φ (-β≤Φ≤α) according to the power consumption R measured by the power measurement unit 102). Therefore X=R+Φ 
(-β ≤Φ<0) is a new set value when low limit power consumption measured by the power measurement unit 102].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa (US 20150057827), in view of Yamaai et al. (US 2018/0331397, previous cited).
Regarding claim 7, Uchikawa discloses all limitations of claim 6 above but fails to teach wherein the battery unit comprises: a first storage battery; a second storage battery; and a battery control circuit that controls the first storage battery and the second storage battery, wherein when electrical power is supplied from the first storage battery to the target of supply and an amount of charge of the first storage battery becomes equal to or lower than a threshold, the battery control circuit switches from the first storage battery to the second storage battery and supplies electrical power of the second storage battery to the target of supply.  
Yamaai discloses wherein the battery unit comprises: a first storage battery [11-1]; a second storage battery [11-2]; and a battery control circuit that controls the first storage battery and the second storage battery, wherein when electrical power is supplied from the first storage battery to the target of supply and an amount of charge of the first storage battery becomes equal to or lower than a threshold, the battery control circuit switches from the first storage battery to the second storage battery and supplies electrical power of the second storage battery to the target of supply [see Figs. 1, 6-8, par 0086-0100].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yamaai into that of Uchikawa in order to provide backup energy storage power in case of a failure or .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uchikawa and Yamaai et al as applied to claim 7, in view of Suzuki et al. (US 2015/0035494).
Regarding claim 8, the combination Uchikawa and Yamaai fails to teach the  control circuit controls charging the first storage battery and the second storage battery based on information which is output from the target of supply and relevant to a manner of charging electricity.
Suzuki teaches a battery management system in (see fig.  1) wherein a host device 14 connected to a control circuit controls charging the first storage battery and the second storage battery based on information which is output from the target of supply (host device, 14) and relevant to a manner of charging electricity (Para 0068-0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Suzuki into that of the combination to avoid overcharging your batteries and to regulate the power based on information from your load.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOAN T VU/Examiner, Art Unit 2836